An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT
or
NEVADA

(m MM 47%

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

WILLIAM HENRY COLLIER, JR, No. 68415
Appellant,
vs.  
THE STATE OF NEVADA, F E L  
Respondent. SEP 2 5 2315

.__.7-  - - w. V._..l

TRA'L'IIE Ki IIE'IUEMEKN
CLERK OF SUPREME? COURT

 

ORDER DISMISSING APPEAL

This is a pro se appeal from a district court order denying a
motion for new sentencing hearing. Eighth Judicial District Court, Clark
County; Douglas Smith, Judge.

Because no statute or court rule permits an appeal from the
aforementioned decision, we lack jurisdiction. Castiilo 9‘. State, 108 Nev.
349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we

ORDER this appeal DISMISSED.

 

cc: I-Ion. Douglas Smith, District J udge
William Henry Collier, J r.
Attorney General! Carson City
Clark County District Attorney
Eighth DistrictCourt Clerk

l5‘2‘il3b